78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald Ray LAWRENCE, Appellant,v.STATE of Iowa, Appellee.
No. 95-1647.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 15, 1995.Decided March 5, 1996.

Before BOWMAN and LOKEN, Circuit Judges, and WOLLE,* District Judge.
PER CURIAM.


1
Donald Ray Lawrence appeals from the District Court1 decision denying his petition for a writ of habeas corpus under 28 U.S.C. § 2254 (1994).   We affirm.


2
Lawrence was convicted of first degree murder in a bench trial and he was sentenced to life in prison.   After exhausting his state remedies, he filed a § 2254 petition in the District Court.   As grounds for habeas relief, he claims that his trial counsel was ineffective;  his waiver of a jury trial was not knowing, intelligent, and voluntary;  and the recusal of the original trial judge at the prosecutor's request resulted in a violation of his constitutional rights to due process and a fair trial.


3
The District Court denied Lawrence's petition, holding that his claims either were procedurally defaulted or did not rise to the level of constitutional violations.   We agree.   As no error of law appears and an opinion from this Court would have no precedential value, we affirm on the basis of the District Court's opinion.   See 8th Cir.  R. 47B.



*
 The HONORABLE CHARLES R. WOLLE, Chief Judge, United States District Court for the Southern District of Iowa, sitting by designation


1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa